Allowability Notice―Examiner Comment and Amendment
Examiner Comment
In view of the 03/16/2021 Patent Trail and Appeal Board decision, the rejection under 35 USC §112(a) has been withdrawn. Applicant’s 04/12/2021 and 05/07/2021 responses are acknowledged. The 05/07/2021 amendment to the specification has overcome the rejection under 35 USC 112(b). The claim now stands in condition for allowance.

Foreign Priority under 35 U.S.C. § 119
Acknowledgment is made of Applicant's claim for foreign priority based on EM003152529-0003, EM003152529-0001, EM003152529-0004, EM003152529-0005, EM003152529-0002, EM003152529-0006, and EM003152529-0007. It is noted, however, that there are no corresponding certified documents. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB. (See also 37 CFR 1.6(d)(2)).

Examiner Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 
Applicant’s representative, Terri S. Flynn, gave authorization for this examiner’s amendment on May 27, 2021.

Specification
Nature and Intended Use
In accordance with the amendment to the title, the words “providing a” have been included in the following statement to immediately precede the figure descriptions:-- Figs. 1.1 - 1.7 and Figs. 2.1 - 2.7 illustrate a display screen or portion thereof with animated icon providing a measurement value display for devices and apparatuses for measuring, controlling and regulating physical variables such as temperature and humidity. -- 

Descriptions of the Figures
The specification has been amended to include the following language as the first paragraph of the brief description of the drawings section: 
-- The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee. --

For accuracy and consistency the descriptions of 1.1 and 2.1 have been amended for the following: 
In accordance with the amendment to the title, the description of 1.1 has been amended to include the full title;
In accordance with the amendment to the title, the description of 2.1 has been amended to include the full title;
Because the description of 2.1 describes an additional embodiment of the single inventive concept, Display Screen or Portion Thereof with Animated Icon Providing a Measurement Value Display, the description has been amended to replace the indefinite article [a] with the definite article -- the -- before the title of the claim, to read:
-- 1.1 : is a first image in a sequence of a display screen or portion thereof with animated icon providing a measurement value display showing our new design in a first embodiment;…2.1 :  is a first image in a sequence of the display screen or portion thereof with animated icon providing a measurement value display showing our new design in a second embodiment; --

Feature Description
Because there are two embodiments in the application that sequentially transition, the first sentence of the feature description describing the appearance of the transitional image has been amended to include “1.1 - 1.7 and” to read: -- The appearance of the transitional image sequentially transitions between the images shown in 1.1 - 1.7 and 2.1 - 2.7. The process or period in which one image transitions to another image forms no part of the claimed design. No ornamental aspects are associated with the process or period in which one image transitions to another image. The broken line showing a display screen depicts environmental structure that forms no part of the claimed design. --

Claim
In accordance with the amendment to the title, the claim has been amended to read: 
-- We claim: The ornamental design for a display screen or portion thereof with animated icon providing a measurement value display, as shown and described. --

Conclusion & Contact Information 
The claimed design is patentable over the references cited. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dana Weiland whose telephone number is (571) 270-0253. The examiner can normally be reached Monday-Friday 6:30AM-3:30PM EST. Examiner interviews are 
 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Eric Goodman can be reached on (571) 272-4734.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA K WEILAND/Acting Supervisory Patent Examiner of Art Unit 2925